Name: Commission Regulation (EEC) No 167/81 of 21 January 1981 fixing countervailing charges in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 81 Official Journal of the European Communities No L 19/ 17 COMMISSION REGULATION (EEC) No 167/81 of 21 January 1981 fixing countervailing charges in the wine sector Whereas, in accordance with Article 2 of Regulation (EEC) No 1019/70, the prices must be adjusted if they do not apply free-at-Community-frontier or to a product corresponding to the one whose guide price was taken into account for fixing the reference price ; Whereas the countervailing charge for a product must be fixed per degree/hi or per hi according to whether the reference price for that product is fixed per degree/hi or per hi ; Whereas, in accordance with Article 4 (2) of Regula ­ tion (EEC) No 1019/70, the countervailing charge is altered when an appreciable variation in the free-at ­ frontier offer price is recorded ; Whereas Regulation (EEC) No 896/78 of 28 April 1978 fixing countervailing charges in the wine sector (6), should be repealed ; Whereas it follows from applying these rules to the information at present available to the Commission that the countervailing charge should be fixed as stated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (J ), as last amended by the Act of Accession of Greece (2), and in particular Article 18 (3) thereof, Whereas, pursuant to Article 18 (3) of Regulation (EEC) No 337/79, a countervailing charge must be levied on imported products when the free-at-frontier offer price for those products plus customs duties is lower than their reference price ; whereas the counter ­ vailing charge is equal to the difference between the reference price and the free-at-frontier offer price plus customs duties ; Whereas Commission Regulation (EEC) No 3105/80 (3), fixed the reference prices for the period 16 December 1980 to 15 December 1981 ; Whereas, in respect of each product for which a refer ­ ence price is fixed, a free-at-frontier offer price for all imports is determined on the basis of all the available information ; whereas the nature of that information is specified in Article 1 ( 1 ), (2) and (3) of Commission Regulation (EEC) No 1019/70 of 29 May 1970 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector (4), as last amended by Regulation (EEC) No 1297/77 (5); Whereas, in accordance with Articles 1 and 3 of Regu ­ lation (EEC) No 1019/70, free-at-frontier offer prices must be established on the basis of the most advan ­ tageous purchasing possibilities for the products in question ; whereas in establishing these prices no account is to be taken of information concerning supplies which have no economic effect on the market, in particular owing to the small quantities involved : HAS ADOPTED THIS REGULATION : Article 1 1 . The countervailing charges applicable in the wine sector shall be as shown in the Annex hereto. 2 . Regulation (EEC) No 896/78 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (5) OJ No L 324, 29 . 11 . 1980, p. 64. ( «) OJ No L 118 , 1 . 6 . 1970 , p. 13 . (5) OJ No L 149, 17. 6 . 1977, p. 10. (6) OJ No L 117, 29 . 4 . 1978, p . 58 . No L 19/ 18 Official Journal of the European Communities 22. 1 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1981 . For the Commission The President Gaston THORN 22. 1 . 81 Official Journal of the European Communities No L 19/ 19 ANNEX CCT heading No Description Rate of countervailing charge ex 20.07 A I and B I Grape juices (including grape must), whether concentrated or not, with an added sugar content of 30 % or less by weight :  White  Other 0-23 ECU per % vol of poten ­ tial alcoholic strength/hi 0-25 ECU per % vol of poten ­ tial alcoholic strength/hi 0-27 ECU per % vol of actual alcoholic strength/hi ex 22.05 C Red and rose wine ex 22.05 C White wine :  Presented under the varietal name Riesling or Sylvaner 0 ECU/hl ( ¢)  Other 0-24 ECU per % vol of actual alcoholic strength/hi ex 22.05 C Grape must with fermentation arrested by the addition of alcohol, within the meaning of Addi ­ tional Note 4 (a) to Chapter 22 of the Common Customs Tariff 0 ECU per % vol total alco ­ holic strength/hi ex 22.05 C Wine fortified for distillation, within the meaning of Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff 0 ECU per % vol of actual alcoholic strength/hi ex 22.05 C Liqueur wine, within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff :  Intended for processing, under customs control or administrative control with equiva ­ lent guarantee, into products other than those falling within heading No 22.05 of the Common Customs Tariff  Other 0 ECU/hl 10 ECU/hl (') To qualify for exemption from the countervailing charge, the VI 1 document must include express mention of the word 'Riesling' or 'Sylvaner'.